           Case 1:17-cr-00182-RDM Document 54 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

            MOTION FOR ADMISSION OF ATTORNEY TO APPEAR PRO HAC VICE

        Pursuant to Civil Local Rule 83.2(d), Defendant George Papadopoulos moves for the

admission and appearance of attorney Caroline J. Polisi pro hac vice in the above-entitled action.

This motion is supported by the Declaration of Caroline J. Polisi, filed herewith. As set forth in

Ms. Polisi’s declaration, she is admitted and an active member in good standing of the following

courts and bars: the State of New York, the U.S. District Court for the Southern District of New

York, and the U.S. District Court for the Eastern District of New York. This motion is supported

and signed by Michael P. Hatley, an active and sponsoring member of the Bar of this Court.


Dated: November 16, 2018                             Respectfully submitted,



                                                    Michael P. Hatley
                                                    DC Bar # 1027701
                                                    Pierce Bainbridge Beck Price & Hecht LLP
                                                    One Thomas Circle, NW, Suite 700
                                                    Washington, DC 20005
                                                    (213) 262-9333, ext. 222
                                                    mhatley@piercebainbridge.com

                                                    Attorneys for Defendant George Papadopoulos
         Case 1:17-cr-00182-RDM Document 54-1 Filed 11/16/18 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                   DECLARATION OF CAROLINE J. POLISI IN SUPPORT OF MOTION
                        FOR ADMISSION TO APPEAR PRO HAC VICE

I, Caroline J. Polisi, hereby declare:

    1. My name is Caroline J. Polisi, counsel for George Papadopoulos. I am a partner with the
       law firm of Pierce Bainbridge Beck Price & Hecht LLP.

    2. My office is located at 20 West 23rd Street, 5th floor New York, New York 10010. My
       office telephone is (212) 484-9866.

    3. I am a member in good standing of the Bar of the State of New York. I am also admitted
       to practice in the U.S. District Court for the Eastern District of New York and the U.S.
       District Court for the Southern District of New York.

    4. I certify that I am currently in good standing with all states, courts, and bars in which I am
       admitted and I have not previously been disciplined by any bar.

    5. I have not previously been admitted pro hac vice in this Court.

    6. I do not engage in the practice of law from any office located within the District of
       Columbia.
       Case 1:17-cr-00182-RDM Document 54-1 Filed 11/16/18 Page 2 of 2



   I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York, this 16th day of November, 2018.


Dated: November 16, 2018                  Respectfully submitted,




                                          Caroline J. Polisi
                                          Pierce Bainbridge Beck Price & Hecht LLP
                                          20 West 23rd Street, 5th Floor
                                          New York, New York 10010
                                          (212) 484-9866
                                          cpolisi@piercebainbridge.com
         Case 1:17-cr-00182-RDM Document 54-2 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                     [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION OF
                        ATTORNEY CAROLINE J. POLISI PRO HAC VICE

        The Court has reviewed the Defendant’s motion for admission of attorney Caroline J. Polisi

pro hac vice. Upon consideration of that motion, the Court grants attorney Caroline J. Polisi pro

hac vice admission to this Court.


IT IS SO ORDERED.

DATED:
                                                             United States District Judge
